McCulloch, C. J., (dissenting). The buildings were not trade fixtures as legally defined, and were irremovable in the absence of a contract, express or implied, permitting the tenant to remove them. There is only one clause in the contract referring to giving the tenant permission to erect buildings on the land and to remove them, and that clause specifies the time within which the buildings may be removed. In other words, the clause conferring the right of removal carries its own limitations, and that right can be exercised only at the time and on the conditions prescribed in the contract. I do not think that the time for the removal of the buildings could have been any more accurately and definitely specified than it was by the language used in the contract. 'That language means that the right to remove must be exercised after the expiration of the lease, and within sixty days thereafter. Nothing could have been added to make it more definite in its meaning. The conditions in the lease contract were that the lessee should pay the rent and the taxes, and those conditions could not be fully performed until the expiration of the term of the lease. Therefore, the language used with reference to the time for exercising the right of removing the buildings is entirely consistent with the other language which specifies the conditions to be performed before the right of removing the buildings may be exercised. I dissent, therefore, from the conclusion of the majority, and Mr. Justice Humphreys also shares these views.